Citation Nr: 0218751	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  00-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to enhanced dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




REMAND

The veteran served on active duty from July 1944 to May 
1946.  He died in November 1982, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that clear and 
unmistakable error (CUE) was not present in a January 18, 
1980, rating decision that denied service connection for a 
hernia and thrombophlebitis.

In a May 2001 decision, the Board denied service 
connection for a hernia and thrombophlebitis for accrued 
benefits purposes on the basis of CUE in the January 18, 
1990, rating decision.  The appellant appealed this 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  

By a May 2002 Order, the Court, pursuant to a joint 
motion, vacated the Board's decision to the extent it 
failed to provide adequate reasons and bases for the 
appellant's reasonably raised claim for enhanced DIC 
benefits.  The joint motion stated that the parties agreed 
that the CUE claim should be deemed abandoned.  See Pg. 4 
of joint motion.

Regarding the issue of entitlement to enhanced DIC 
benefits, the Board acknowledges that, as noted in the 
joint motion, the appellant submitted a statement in 
August 1999 in which she asserted that she was receiving 
DIC payments based on 38 U.S.C.A. § 1151 and requested 
that VA review the veteran's file and grant DIC under 
38 U.S.C.A. § 1318.  She asserted that she firmly believed 
that the veteran should have been rated at the 100 percent 
rate for 10 or more years due to total individual 
unemployability.

By correspondence dated later in August 1999, the RO 
informed the appellant that they had received her claim 
for enhanced DIC benefits, but that a decision on this 
claim was being deferred pending the completion of 
litigation in the case of Hix v. West, 12 Vet. App. 138 
(1999).  No subsequent decision appears to have been made 
by the RO regarding this issue.

In her September 2000 Notice of Disagreement regarding the 
CUE claim, the appellant stated, in part, that she felt 
service connection should have been granted for the 
veteran's inguinal hernia and phlebitis during his 
lifetime, that granting such would have resulted in a 100 
percent rating for more than 10 years prior to his death, 
and, therefore, she would have received DIC with 
additional allowance for being rated at 100 percent for 
more than 8 years.  Similarly, on her September 2000 VA 
Form 9, Appeal to the Board, the appellant stated, in 
part, that if the VA had rated the veteran correctly, he 
would have been rated at 100 percent for over 10 years 
prior to his death.

As part of the appellant's April 2002 brief to the Court, 
it was contended, in part, that the Board erred by not 
adjudicating her plainly raised claim for enhanced DIC 
benefits.  Moreover, as stated above, the Court, pursuant 
to a joint motion, vacated the Board's May 2001 decision 
to the extent it failed to provide adequate reasons and 
bases for the appellant's reasonably raised claim for 
enhanced DIC benefits.  Thereafter, in a November 2002 
statement, the appellant's attorney contended that the 
Board should direct the RO to immediately adjudicate the 
appellant's claim for enhanced DIC benefits.

The Board notes that the Court's holding in Hix v. West, 
12 Vet. App. 138 (1999) was upheld by the United States 
Court of Appeals for the Federal Circuit in Hix v. Gober, 
225 F. 3d 1377 (Fed. Cir. 2000).  However, nothing in the 
record indicates that the RO has since adjudicated the 
appellant's claim for enhanced DIC benefits.  Pursuant to 
the Court's Order, the Board concludes that the case must 
be remanded for the RO to consider this issue in the first 
instance.  If there is an adverse determination of this 
claim by the RO, the appellant can only obtain appellate 
review by the Board of such a determination by filing a 
timely Notice of Disagreement, as well as a timely 
Substantive Appeal following the issuance of a Statement 
of the Case.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

As an additional matter, the Board notes that, as stated 
in the prior decision of May 2001, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) was made law on November 
9, 2000.  In general, the VCAA redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Moreover, this change in the law is applicable 
to all claims filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  Accordingly, it is imperative that the RO's 
initial determination regarding the appellant's claim of 
entitlement to enhanced DIC benefits reflects 
consideration of the VCAA.

For the reasons stated above, this case is REMANDED for 
the following:

1.  The RO should adjudicate the 
appellant's claim of entitlement to 
enhanced DIC benefits.  In making this 
initial determination, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159).
2.  If the enhanced DIC benefits sought 
by the appellant is denied, the 
appellant is hereby notified that, 
pursuant to 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, she may only 
obtain appellate review of such a 
determination by the Board by filing a 
timely Notice of Disagreement, as well 
as a timely Substantive Appeal 
following the issuance of a Statement 
of the Case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




